*450DISSENTING OPINION.
GRAVES, J.
I dissent from the majority opinion in this ease for two reasons. First, I do not agree with my brothers as to the construction given to the petition. The petition recites a mass -of matter, but it is all recited as matters of inducement to the one ultimate desire of the pleader, and this ultimate desire was the dissolution of this corporation by and through a court of equity. To my mind therefore, the petition is purely one for the dissolution of a' corporation in this unknown and practically unheard of method. The opinion concedes that a court of equity has no such powers, but to my mind undertakes to plead for the plaintiff, and upon a pleading erected by the court announces a theory of law.
But even if the petition be as the majority opinion construes it to be (or as I think the majority opinion has ex mero'motu made it to read) yet I do not agree to the law as announced, and thus my second reason for dissenting. By the ruling in this case, the court does by indirection that which it, concedes it cannot do by direction. The court does not openly put the corporation to death, but by-indirection accomplishes the same result by slowly but surely starving it to death. When the corporation’s property is seized and confiscated, the corporation must ex necessitate decay and die.
Personally, if driven to- a choice between the two methods above indicated, I would much rather violate all precedent, and assume the power to kill and wind up a corporation in a direct method, than to undertake to do the same thing bv indirection. Personally I am opposed to the grasping desire expressed in some of the opinions of courts of equity. Up to this time, we have been reasonably conservative in reaching out the arms of equity for the mere purpose of administering the. *451business affairs of men and of corporations. Some courts, it is true, have- seemingly courted tbe appointment of receivers and with much fervor reached put the arms of equity and bound hand and foot even solvent and g'oing’ corporations, but to that doctrine I do not subscribe. The ultimate end is a government by the courts, and this is repugnant to our principles of government. We should not do by indirection the very thing which we concede we cannot, upon principle and authority, do by direction. The policy is a dangerous one. Relief could be obtained in this case without putting the corporation to death through the indirect method of a receivership for á going and solvent concern. The judgment of the circuit court should be reversed outright.
Woodson, J., concurs in these views.